Fourth Court of Appeals
                                San Antonio, Texas
                                       July 12, 2016

                                    No. 04-16-00244-CV

                                 SIG GROUP ENT. LLC,
                                       Appellant

                                             v.

                                       MWJI, LLC,
                                        Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-21171
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       On June 20, 2016, appellee filed a Motion to Dismiss Accelerated Appeal as Moot and
appellant filed a response. The Motion to Dismiss is hereby CARRIED WITH THE APPEAL.

    Appellee also filed an unopposed motion to extend time to file its brief. The motion is
GRANTED and appellee is hereby ORDERED to file its brief no later than August 1, 2016.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court